


110 HR 1822 IH: Workplace Representation Integrity

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1822
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to require
		  attestation and proof of citizenship or lawful residency from employees seeking
		  labor representation by way of a process other than through a secret ballot
		  election.
	
	
		1.Short titleThis Act may be cited as the
			 Workplace Representation Integrity
			 Act.
		2.Proof of
			 immigration status required for employees seeking labor
			 representationSection 9 of
			 the National Labor Relations Act (29 U.S.C. 159) is amended by adding at the
			 end the following new subsection:
			
				(f)In order to be considered valid for
				purposes of making a determination on representation under subsection (c),
				other than by way of an election by secret ballot conducted pursuant to such
				subsection, any authorization signed by an employee and designating an
				individual or labor organization as the employees’ exclusive bargaining
				representative shall bear, in addition to the signature of the employee, an
				attestation that the employee is a lawful citizen or legal resident alien of
				the United States, and shall be accompanied by documentary evidence of the
				same.
				.
		
